PER CURIAM: *
After reviewing the record in this case and based upon the briefs of the parties and argument of counsel, we affirm the Judgment of the District Court for essentially the reasons stated in its Opinion dated March 24, 2003. The Bankruptcy Court correctly concluded that the summary judgment evidence established that the funds used to make payments to appellees were not within the control of the debtor and therefore were not owned by the debtor at the time of the transfer.
AFFIRMED.

 Pursuant to 5th Cir. R. 47.5, the Court has determined that this opinion should not be published and is not precedent except under the limited circumstances set forth in 5th Cir. R. 47.5.4.